COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE:                                                           No. 08-19-00132-CV
                                                 §
 IES RESIDENTIAL, INC. AND                                   AN ORIGINAL PROCEEDING
 JEREMY SERNAS,                                  §
                                                                    IN MANDAMUS
                  Relators.                      §

                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus against

the Honorable Sergio H. Enriquez, Judge of the 448th District Court of El Paso County, Texas,

and concludes that Relators’ petition for writ of mandamus should be denied. We therefore deny

the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 21ST DAY OF MAY, 2019.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.